DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 07/21/2022.	
3.	Claims 1, 2, 4, 5,7-10, 12-15 are pending. Claims  1, 2, 4, 5,7-10, 12-15 are under examination on the merits. Claims 1, 4, 9 are amended. Claims 3, 6, 11, 16-18 are cancelled.   
4.	The objections and rejections not addressed below are deemed withdrawn.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with Maki Saitoh on 07/29/2022 to amend claims 1, 2, 4, 5, 9, 10, and 13-15. All the claims renumbered accordingly. 

The application has been amended as follows:
5.1	 Claims 1-18 (Pages 1-5/5, marked as Page 2 to Page , claims dated 07/21/2022) have been replaced by –
1.	A color material dispersion liquid comprising: 
	a color material, the color material being a salt-forming compound of an organic dye with a heteropolyoxometalate; 
	a dispersant, and 
	a solvent, 	
	wherein the heteropolyoxometalate has an oxidation-reduction potential larger than -0.3 V relative to a silver/silver chloride electrode, and
	wherein the salt-forming compound is a compound of  formula (3):

    PNG
    media_image1.png
    347
    611
    media_image1.png
    Greyscale

	where X1 and X2 each independently represent an aromatic ring group optionally containing a substituent; Y represents a divalent hydrocarbon group that the carbon atom directly bound to X1 or X2 does not have a π bond; Z+ represents an organic cation group; e represents an integer of from 1 to 4; and when e is 2 or more, a plurality of Ys and a plurality of Z+s may be each the same or different;
	Ac- represents a heteropolyoxometalate anion which is a c-valent anion and which has an oxidation-reduction potential larger than -0.3 V relative to the silver/silver chloride electrode; f and c are each an integer of 2 or more; g is an integer of 1 or more; and the salt-forming compound is a normal salt that f × e = c × g.
	2.	The color material dispersion liquid according to claim 1, wherein the heteropolyoxometalate comprises vanadium.
	3.	Canceled.  
	4.	A composition comprising: 
	a color material, the color material being a salt-forming compound of an organic dye with a heteropolyoxometalate, and 
	a binder component, 
	wherein the heteropolyoxometalate has an oxidation-reduction potential larger than -0.3 V relative to a silver/silver chloride electrode, and
	wherein the salt-forming compound is a compound of formula (3):

    PNG
    media_image1.png
    347
    611
    media_image1.png
    Greyscale

	where X1 and X2 each independently represent an aromatic ring group optionally containing a substituent; Y represents a divalent hydrocarbon group that the carbon atom directly bound to X1 or X2 does not have a π bond; Z+ represents an organic cation group; e represents an integer of from 1 to 4; and when e is 2 or more, a plurality of Ys and a plurality of Z+s may be each the same or different;
	Ac- represents a heteropolyoxometalate anion which is a c-valent anion and which has an oxidation-reduction potential larger than -0.3 V relative to the silver/silver chloride electrode; f and c are each an integer of 2 or more; g is an integer of 1 or more; and the salt-forming compound is a normal salt that f × e = c × g.
	5.	The composition according to claim 4, wherein the heteropolyoxometalate comprises vanadium.
	6.	Canceled. 
	7. 	The composition according to claim 4, further comprising a dispersant.
	8.	A film comprising the composition defined by claim 4 or a cured product thereof.
	9.	An optical filter comprising a color material, wherein the color material being a salt-forming compound of an organic dye with a heteropolyoxometalate, 	
	wherein the heteropolyoxometalate has an oxidation-reduction potential larger than -0.3 V relative to a silver/silver chloride electrode, and
	wherein the salt-forming compound is a compound of formula (3):

    PNG
    media_image1.png
    347
    611
    media_image1.png
    Greyscale

	where X1 and X2 each independently represent an aromatic ring group optionally containing a substituent; Y represents a divalent hydrocarbon group that the carbon atom directly bound to X1 or X2 does not have a π bond; Z+ represents an organic cation group; e represents an integer of from 1 to 4; and when e is 2 or more, a plurality of Ys and a plurality of Z+s may be each the same or different;
	Ac- represents a heteropolyoxometalate anion which is a c-valent anion and which has an oxidation-reduction potential larger than -0.3 V relative to the silver/silver chloride electrode; f and c are each an integer of 2 or more; g is an integer of 1 or more; and the salt-forming compound is a normal salt that f × e = c × g.
	10.	The optical filter according to claim 9, wherein the heteropolyoxometalate comprises vanadium.
	11.	Canceled.  
	12.	A display device comprising the optical filter defined by claim 9.
	13.	The color material dispersion liquid according to claim 1, wherein the heteropolyoxometalate has an oxidation-reduction potential of 0 V or more relative to the silver/silver chloride electrode.
	14.	The composition according to claim 4, wherein the heteropolyoxometalate 
	15.	The optical filter according to claim 9, wherein the heteropolyoxometalate has an oxidation-reduction potential of 0 V or more relative to the silver/silver chloride electrode.
	16.	Canceled.  
17.	Canceled.  
18.	Canceled. –

Allowable Subject Matter
6.	Claims 1, 2, 4, 5, 7-10, 12-15  are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Masato Okada (US Pub. No. 2014/0037866 A1, hereinafter “Okada”).  
Okada teaches a color material dispersion liquid comprising a color material, which is a salt-forming compound of an organic dye with a phthalocyanine dye, wherein the phthalocyanine dye containing no metal atom in the center or a heteropolyoxometalate, a dispersant, and a solvent, wherein the heteropolyoxometalate has an oxidation-reduction potential larger than -0.3 V relative to the silver/silver chloride electrode. Okada does not expressly teach the salt-forming compound is a compound of  formula (3):

    PNG
    media_image1.png
    347
    611
    media_image1.png
    Greyscale

	where X1 and X2 each independently represent an aromatic ring group optionally containing a substituent; Y represents a divalent hydrocarbon group that the carbon atom directly bound to X1 or X2 does not have a π bond; Z+ represents an organic cation group; e represents an integer of from 1 to 4; and when e is 2 or more, a plurality of Ys and a plurality of Z+s may be each the same or different, Ac- represents a heteropolyoxometalate anion which is a c-valent anion and which has an oxidation-reduction potential larger than -0.3 V relative to the silver/silver chloride electrode; f and c are each an integer of 2 or more; g is an integer of 1 or more; and the salt-forming compound is a normal salt that f × e = c × g. Therefore the instant claims are distinguished over the prior art.   

Prior art of record, taken alone or in combination, do not teach or fairly suggest the optical filter comprising a color material, a composition comprising 	a color material, and a color material dispersion liquid comprising: a color material, the color material being a salt-forming compound of an organic dye with a heteropolyoxometalate, a dispersant, and a solvent, wherein the heteropolyoxometalate has an oxidation-reduction potential larger than -0.3 V relative to a silver/silver chloride electrode, and wherein the salt-forming compound is a compound of  formula (3):

    PNG
    media_image1.png
    347
    611
    media_image1.png
    Greyscale

	where X1 and X2 each independently represent an aromatic ring group optionally containing a substituent; Y represents a divalent hydrocarbon group that the carbon atom directly bound to X1 or X2 does not have a π bond; Z+ represents an organic cation group; e represents an integer of from 1 to 4; and when e is 2 or more, a plurality of Ys and a plurality of Z+s may be each the same or different, Ac- represents a heteropolyoxometalate anion which is a c-valent anion and which has an oxidation-reduction potential larger than -0.3 V relative to the silver/silver chloride electrode; f and c are each an integer of 2 or more; g is an integer of 1 or more; and the salt-forming compound is a normal salt that f × e = c × g.

The embodiment provides a color material dispersion liquid and a composition, both of which can form a film that is excellent in light resistance while selectively and effectively reducing the light in the unnecessary wavelength range; a film and an optical filter, both of which are excellent in light resistance, while selectively and effectively reducing the light in the unnecessary wavelength range; and a display device comprising the optical filter and decreasing the light in the unnecessary wavelength range. Accordingly, the presently claimed invention as defined by claims 1, 2, 4, 5, 7-10, 12-15 is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
07/29/2022